Name: Commission Regulation (EC) NoÃ 757/2009 of 18Ã August 2009 amending Regulation (EC) NoÃ 1189/2008 laying down detailed rules for the application in 2009 of the import tariff quotas for baby beef products originating in Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Serbia, Kosovo and Montenegro
 Type: Regulation
 Subject Matter: Europe;  international trade;  trade;  means of agricultural production;  animal product;  tariff policy;  regions of EU Member States
 Date Published: nan

 19.8.2009 EN Official Journal of the European Union L 214/22 COMMISSION REGULATION (EC) No 757/2009 of 18 August 2009 amending Regulation (EC) No 1189/2008 laying down detailed rules for the application in 2009 of the import tariff quotas for baby beef products originating in Croatia, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Serbia, Kosovo and Montenegro THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148(a), in conjunction with Article 4 thereof, Whereas: (1) In accordance with Commission Regulation (EC) No 1189/2008 (2), all applications for imports licences under the quotas referred to in Article 1 thereof have to be accompanied by a certificate of authenticity issued by the authorities of the exporting country or customs territory. The list of authorities in exporting countries and customs territory empowered to issue the certificates of authenticity is set out in Annex II to that Regulation. (2) Croatia has changed the name of the issuing authority for certificates of authenticity. In accordance with Article 5(2) of Regulation (EC) No 1189/2008, the list set out in Annex II to that Regulation should therefore be revised. (3) Regulation (EC) No 1189/2008 should therefore be amended accordingly. (4) For the sake of avoiding that the name of the authority mentioned on the certificates of authenticity recently issued does not correspond with the name of the authority listed in Regulation (EC) No 1189/2008, the amendment to the latter Regulation should apply as from 15 June 2009, the date in which Croatia notified to the Commission the name of the new issuing authority. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 1189/2008, the entry related to the issuing authority of Croatia is replaced by the following:  Republic of Croatia: Croatian Agricultural Agency, Poljana KriÃ ¾evaÃ ka 185, 48260 KriÃ ¾evci, Croatia. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 15 June 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 322, 2.12.2008, p. 11.